UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                   No. 02-7900



DANNY MITCHELL,

                                                    Plaintiff - Appellant,

             versus


RED ONION      STATE     PRISON;    COMMONWEALTH   OF
VIRGINIA,

                                                   Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-531-7)


Submitted:    February 6, 2003               Decided:   February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danny Mitchell, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Mitchell seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action.                 We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on

September 11, 2002.      The notice of appeal was filed on December 6,

2002.   Because Mitchell failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented      in   the

materials     before   the    court   and   argument   would    not    aid   the

decisional process.



                                                                      DISMISSED




                                       2